Application for writ of habeas corpus.
Petitioner was arrested upon a charge of vagrancy, and on the eighteenth day of March, 1909, entered a plea of guilty and was sentenced by the court to serve one hundred and eighty days in the city jail of Los Angeles. Sentence was suspended "to leave city." Thereafter, on October 19, 1909, the defendant was brought before the court charged with violating the terms of the suspended sentence. Thereupon the court ordered a commitment to issue and directed the imprisonment of petitioner under the original judgment. This writ is prosecuted by petitioner to obtain her discharge under said last-named order of the court.
Upon the application for this writ the same was issued upon the theory presented to us that the petitioner had been paroled under the provisions of the act of March 13, 1909 [Stats. 1909, p. 457], and that after the expiration of the term of the original sentence the court had undertaken to revoke the order of probation and directed the execution of the original judgment. Upon the hearing, however, and an examination of the record, we find that no question connected with the probation law is involved, but, on the contrary, that the case presented is identical with that of Ex parte Collins, reported in 8 Cal.App. 367, [97 P. 188], upon the authority of which case, and for the reasons there assigned, the writ is ordered dismissed and prisoner remanded. *Page 163